Citation Nr: 0020291	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  95-19 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral elbow and 
knee, and low back disorders, due to an undiagnosed illness 
or on a basis other than an undiagnosed illness.  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a nasal fracture status post rhinoplasty.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1965 
to January 1968, from November 1990 to May 1991 and active 
duty for training from August to November 1992.  

The current appeal arose from a November 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  The RO, in pertinent part, 
denied entitlement to service connection for sore and stiff 
elbows and knees, and an increased (compensable) evaluation 
for residuals of nasal fracture with status post rhinoplasty.  

In August 1994 the RO, in pertinent part, affirmed the 
determinations previously entered, and denied entitlement to 
service connection for a low back disability.  

The veteran presented oral testimony before a Hearing Officer 
at the RO in January 1996, a transcript of which has been 
associated with the claims file. 

In January 1999 the Board of Veterans' Appeals (Board) 
remanded the claims to the RO for further development and 
adjudicative actions.  

The veteran relocated and jurisdiction of his claims was 
assumed by the RO in Jackson, Mississippi.  

In December 1999 the RO affirmed the determinations 
previously entered.


The case has been returned to the Board for further appellate 
review.  


FINDING OF FACT

1.  The claims of entitlement to service connection for 
bilateral elbow and knee, and back disorders due to an 
undiagnosed illness based on southwest Asia service during 
the Persian Gulf War or inception during service are not 
supported by cognizable evidence showing that the claims are 
plausible or capable of substantiation.  

2.  Residuals of a nasal fracture with status post 
rhinoplasty have not been shown to be productive of marked 
interference with breathing space; there are no more than 
slight symptoms.  

3.  On and active October 7, 1996, residuals of a nasal 
fracture status with post rhinoplasty have not been shown to 
be manifested by a 50 percent obstruction of both nasal 
passages, or complete obstruction on one side.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
bilateral elbow and knee, and back disorders due to an 
undiagnosed illness or on a basis other than an undiagnosed 
illness are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

2.  The criteria for an increased (compensable) evaluation 
for residuals of a nasal fracture with status post 
rhinoplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, Diagnostic 
Code 6502 (effective prior to October 7, 1996);  38 C.F.R. 
§ 4.97; Diagnostic Code 6502; 61 Fed. Reg. 46720-46731 (Sept. 
5, 1996) (effective October 7, 1996).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
bilateral elbow and knee, and low back 
disorders, due to an undiagnosed illness 
or on a basis other than an undiagnosed 
illness.  

Factual Background

The service medical records for the veteran's first period of 
active service are negative for any evidence or findings of 
any elbow, knee, or back abnormalities.  

A number of months after the veteran's discharge from that 
period of service, in December 1968, the veteran was treated 
at a VA hospital for a contusion of the right ulnar nerve 
after falling from a truck and striking his right elbow.  
There was diminished sensation in the right ulnar 
distribution.  X-rays were negative.  The injury was felt to 
be in an acute stage, and observation was recommended over 
decompression of the nerve.  

Records from reserve duty shows that examinations in January 
1982, May 1985, October 1986 and May 1987 were negative for 
any elbow, back, or knee abnormalities.  

A VA examination was conducted in June 1988.  The veteran had 
no knee, elbow or back complaints at the time.  He reported 
that he was able to perform duties of everyday living with 
both hands and was able to use the right hand in its normal 
capacity.  

In early 1990 the veteran underwent a workup for left-hand 
symptoms.  It was determined that he had left carpal tunnel 
syndrome.  

The veteran denied a history of a trick or locked knee, 
neuritis, arthritis, bone joint or other deformity, lameness, 
a painful or trick elbow and recurrent back pain when he 
completed the medical history portion of a March 1991 medical 
examination for redeployment.  The accompanying report of 
general medical examination was negative for any 
abnormalities of the knees, elbows and back.  

An April 1991 treatment record shows a complaint of "joint 
pain" for a month and a half.  The veteran was taking 
Tylenol.  

Military treatment records from October 1992 show complaints 
of pain in the right and left antecubital fossae for 30 days.  
The veteran stated that pain would occur when lifting.  He 
also reported a dull, aching pain in the left arm.  
Examination was essentially negative except for mild 
tenderness in the antecubital fossae area.  The assessment 
was tendonitis.  

About two weeks later the veteran was seen for right elbow 
pain.  He stated that he was getting better until the day 
before when symptoms suddenly worsened.  Again, the 
assessment was tendonitis.  

VA treatment records from June 1993 show complaints of back 
pain.  It was noted that there was a history of tendonitis of 
the elbows and knees.  The assessment after examination was 
back pain.  It was noted that the veteran was overweight and 
had been doing exercises.  

A follow-up report shows that the veteran's back pain had 
improved with Motrin but currently was worse.  This had 
started two or three days before the examination.  The 
impression was musculoskeletal pain.  

A Persian Gulf War examination was conducted in August 1993.  
The veteran, in pertinent part, reported joint pain in the 
knees and elbows as well as a stiff back.  He also reported 
fatigue, hair loss, hypertension, lung infections, and a 
history of oil smoke inhalation.  The examination report 
contains the notation "above onset before and after Persian 
Gulf Duty."  The muscles and joints in the extremities were 
normal as was the spine.  The only relevant diagnosis was 
mild arthralgia.  

The veteran was seen in the VA outpatient clinic in January 
1994.  X-rays showed L2-3 disc space narrowing right greater 
than left with spurs and nonspecific osteoarthritic 
degeneration.  The assessment was back pain, osteoarthritis 
radiographically.  

A VA orthopedic examination was conducted in January 1994.  
The veteran reported back stiffness and right elbow problems 
in December 1991.  He stated that his back was stiff and 
painful in the morning and improved as the day passed.  He 
denied any injury to the back.  With respect to the elbows he 
reported that he had pain anteriorly with rest but not with 
work.  He reported more pain when inactive.  

The impression after examination was that the veteran 
probably had a mechanical low back strain although there was 
no evidence of injury.  In studying his body habitus the 
examiner stated that this was probably just from the wear and 
tear that he had undergone throughout his life.  The elbows 
were asymptomatic and there was nothing objectively to show a 
problem.  

A VA orthopedic examination conducted in June 1994 shows 
complaints of constant low-level pain in the lower back with 
stiffness.  The veteran denied any particular injury.  He 
reported some right leg pain but unrelated to activity.  He 
also reported a history of bilateral elbow and knee pain 
(right more than left).  However he denied any current elbow 
symptoms.  Knee pain reportedly occurred mostly at night and 
when temperatures were hot.  He denied any trauma.  
Neurological examination of the lower extremity did not show 
any significant deficiency.  The assessment was mechanical 
low back pain.  After examination of the elbows the 
assessment was that there was no evidence of disease.  
Examination of the knees noted posterior knee pain with 
tender distal hamstring tendons.  The examiner suspected that 
the problems could be hamstring tightness due to poor 
conditioning and would resolve with some physical therapy.  

X-rays of the back, elbows and knees were within normal 
limits.  



A VA hypertension examination noted that the veteran had a 
history of candidiasis of the elbows.  He also reported back 
pain and knee pain.  

The veteran was seen in July 1994 at the VA clinic for 
joint/muscle pain and specifically knee pain.  The relevant 
assessment was joint pain that may be musculoskeletal.  

A September 1994 report noted complaints of bilateral knee 
problems and the veteran stated that his right knee gave out.  
He also reported some low back pain.  Examination was 
negative.  The assessment was joint pain, probably 
degenerative joint disease.  

In January 1995 the veteran reported pain from his right hand 
to his elbow worse with rest and improved with activity.  He 
also reported back pain and knee pain that was worse with 
use. The examination was negative.  The assessment was 
arthralgias/myalgias.  However it was then specified that 
there was osteoarthritis of the knee.  

In May 1995 the veteran was seen for follow-up of bursitis of 
the knee and elbow.  He complained of right elbow pain and 
right knee pain both increased with activities.  Back pain 
was described as improved.  The examination was negative with 
respect to the knee and elbow, except that there was some 
lateral epicondyle tenderness.  The impression was bursitis.  
It also appears that osteoarthritis of the right knee was 
found.  

The veteran was seen in September 1995 for discomfort in the 
right lateral epicondyle.  He stated that there were no 
problems with the right knee.  He had a history of lateral 
epicondylitis and right knee osteoarthritis.  There was 
tenderness over the right lateral epicondyle that did not 
change with range of motion.  There was some crepitus of the 
right knee.  The assessment was lateral epicondylitis and 
stable right knee osteoarthritis.   

The veteran provided oral testimony before a Hearing Officer 
at the RO in January 1996, a transcript of which has been 
associated with the claims file.  He stated that he first 
started having low back problems after his retirement from 
service and specified that he meant in 1991.  He denied any 
back injury in service but he felt that current back symptoms 
of stiffness were related to active duty because he never had 
symptoms before that time.  

The veteran recalled that after x-rays in 1994 he was told 
that he had some degenerative arthritis in his back, but the 
examiner did not feel that this was the total cause of pain 
and stiffness in his back.  Rather the symptoms were age 
related.  He stated that he was told that there was a slight 
calcium buildup over time.  He was told that it was possible 
that exertion on active duty flared it up some.  

The veteran testified that the first problem he experienced 
with his elbow was on the second tour of active duty in Saudi 
Arabia.  The diagnosis as he understood it was tendonitis.  
He stated that he had experienced pain or discomfort in the 
elbows since discharge, specifically a sharp pain from the 
elbow to the shoulder.  He stated that he felt the current 
symptoms were related to service because the pain never 
subsided except when he took Tylenol or Motrin for pain.  

The veteran stated that he started having knee problems while 
in Saudi Arabia the first time.  He denied any injury or 
abnormal stress on the knees and stated that he only had 
treatment of his knee one time in service.  

The veteran reported that symptoms included knee pain, 
stiffness and soreness and occasional instances where his 
knee became weak and went out on him.  He stated that his 
understanding of the diagnoses given was an athlete's knee.  
He testified that he felt his knee symptoms were related to 
service because he had symptoms that had not subsided since 
his return home.  

The veteran reported treatment only through the VA Medical 
Center and noted that Motrin and Tylenol were prescribed for 
his elbows, knees and back.  

A record from March 1996 shows that the veteran was seen for 
right triceps pain.  He denied elbow pain.  The assessment 
was triceps muscle pain.  

In July 1996 the veteran reported that he had right arm pain 
just above the elbow.  He stated that the pain would move 
around but was currently stable at two to four centimeters 
from the lateral epicondyle.  The examination of the elbow 
was normal.  The assessment was right elbow pain with a 
normal examination.  Persistent pain was somewhat better with 
heat and Tylenol or ibuprofen.  

A report from December 1996 shows the veteran's complaints of 
right elbow pain were vague.  There was no neurological 
deficit. 

A VA treatment report from June 1997 shows that the veteran 
had right elbow pain that was stable with Tylenol/ibuprofen.  
A December 1997 report shows that low back pain was stable.  

A report from July 1998 shows that the veteran had chronic 
low back pain.  

VA examinations were conducted in October 1999.  The veteran 
stated that he never had a problem with his left elbow, but 
while serving in Saudi Arabia, he (and a number of other 
people) lifted a ramp on a low buoy at which time he felt a 
sharp pain in the lateral aspect of the right elbow.  He 
stated that he continued to have pain in the area varying in 
severity.  

The veteran also reported morning stiffness in the lumbar 
area upon returning from Saudi Arabia in 1991.  He indicated 
that this had diminished.  He stated that his back did not 
bother him except for stiffness on waking on cold mornings.  

As for his knees, the veteran stated that after returning 
from Saudi Arabia in 1991, his right knee gave way on a few 
occasions.  He stated that his left knee would not give way 
but would go numb when driving a truck using a clutch.  There 
was no history of injury.  Both knees reportedly would pop 
but this was not painful.  

The examiner noted that there was no history of problems with 
the right elbow, the lower back or either knee prior to Saudi 
Arabia service.  

Examination showed no findings with respect to the right 
elbow except for reported tenderness over the elbow.  No pain 
could be elicited on various maneuvers of the hand and wrist 
that should have caused pain in a case of active tendonitis.  

With respect to the lumbar spine, range of motion was 
described as normal for the veteran's age.  The remainder of 
the examination was essentially normal with no abnormal 
findings specified as such.  

The knees showed full extension and flexion to 140 degrees.  
No findings were noted in either knee except for moderate 
nontender crepitation.  

X-rays of the elbows were negative.  X-rays of the knees 
showed tiny osteophytes in both knees.  Otherwise they were 
normal.  X-rays of the lumbosacral spine showed moderate 
narrowing of the L2-3 disc with osteophytes and subchondral 
sclerosis characteristic of degenerative disc disease.  

The impression was extensor tendonitis of the right elbow, 
inactive at this time, moderate degenerative disc disease at 
L2-3, and chondromalacia of both patella.  

In a supplemental report submitted later that month the 
examiner stated that the veteran never had a problem with his 
left elbow.  He had a history of extensor tendonitis in the 
right elbow beginning in Saudi Arabia, but it was inactive.  

Furthermore, the veteran developed morning stiffness in the 
lumbar spine after return from Saudi Arabia service.  The 
examination was normal.  X-rays showed degenerative disc 
disease at L2-3.  The examiner also diagnosed chondromalacia 
of the patellae that developed after his return from Saudi 
Arabia.  There was no history of trauma. 


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101 (24) (West 
1991); 38 C.F.R. § 3.6 (1999).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which service connection is sought must be 
considered on the basis of the places, types and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a) (1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  
This rule does not mean that any manifestation of joint pain 
in service will permit service connection of arthritis, first 
shown as a clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post service development of arthritis to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 501(a), 1117 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.317(a)(1) (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, nonmedical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).

A chronic disability resulting from an undiagnosed illness 
shall be rated using evaluation criteria from part 4 of this 
chapter for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are 
similar.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).



A well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
presumptive period; and (4) a nexus between the chronic 
disability and the undiagnosed illness.  VAOPGCPREC 4-99.

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).




For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  Epps 
v. Brown, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).  In addition, in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), a claim 
based only on the veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension (C&P) policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).  


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  This 
burden applies to claims of service connection by Persian 
Gulf veteran for disorders due to undiagnosed illnesses, 
VAOPGCPREC 4-99.  

Because the veteran has failed to meet this burden, the Board 
finds that his claims of entitlement to service connection 
for bilateral elbow, knee, and back disorders due to an 
undiagnosed illness, or on a basis other than an undiagnosed 
illness, must be denied as not well grounded.

The Board reiterates the three requirements for a well-
grounded claim for service connection on a basis other than 
an undiagnosed illness: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
of injury; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Caluza, supra.  


Bilateral Elbow Disorder

The Board's review of the evidentiary record discloses that a 
current disability of the right elbow is not shown by 
competent medical evidence.  Therefore the claim is not well 
grounded.  Caluza, Brammer supra.  

Records from the veteran's active duty in 1992 showed 
complaints of elbow pain diagnosed as tendonitis.  

After service, the veteran continued to complain of elbow 
pain and it was noted that there was a history of tendonitis.  
In January 1994 a VA orthopedic examiner concluded that the 
elbows were asymptomatic and there was nothing objectively to 
show a problem.  When he was examined in June 1994 he denied 
any current elbow symptoms.  The examiner concluded that 
there was no evidence of disease.  

Other diagnoses considered on outpatient treatment visits in 
1995 and 1996 included arthralgia, epicondylitis, bursitis 
and right elbow pain.  In March 1996 a VA physician's 
assessment was right elbow pain with a normal examination.  
Another record from 1996 stated that the complaints with 
respect to the elbows were vague. 



X-rays and examinations overall were overwhelmingly negative 
except for a few complaints of tenderness around the elbow.  

When the veteran was examined most recently by VA in 1999, 
results and x-rays were negative.  The examiner stated that 
there was never a disability of the left elbow.  The best he 
could conclude was that there had been some right-sided 
tendonitis, but there was no evidence of a current active 
disability.  The examiner noted that tests that would have 
elicited symptoms of tendonitis were negative.  

The evidence is also negative for any competent medical 
evidence of a nexus to service.  There is no qualified 
medical opinion that the veteran has tendonitis or any other 
chronic disability of either elbow (or of both elbows) as a 
result of a lifting injury in service.  

The VA examiner who conducted the 1999 VA examination stated 
that the veteran had a history of tendonitis of the right 
elbow after a lifting incident in service.  A restatement of 
medical history by a medical examiner unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence" of the matter 
related by way of history.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

The veteran's continuity of reported right elbow 
symptomatology after his last period of service is noted.  On 
the other hand there is no medical evidence that inservice 
and post service symptomatology is consistent with a chronic 
disability, whether tendonitis, bursitis or epicondylitis.  
Savage supra.  Moreover, as stated previously a current 
disability is not shown by competent medical evidence.  

The Board reiterates the four requirements for a well-
grounded claim for service connection of an undiagnosed 
illness under § 3.317: the submission of some evidence of (1) 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; 

(2) the manifestation of one or more signs or symptoms of 
undiagnosed illness; 

(3) objective indications of chronic disability during the 
relevant period of service or to a degree of disability of 10 
percent or more within the specified presumptive period; and 

(4) a nexus between the chronic disorder and the undiagnosed 
illness.  VAOPGCPREC 4-99.

The veteran's record of service (DD-214) confirms that he 
served on active duty in the Southwest Asia theater of 
operations during the Persian Gulf War.  He has shown signs 
or symptoms of muscle and joint pains within the specified 
presumptive period and he has qualifying service.  

However, in this case, the Board has determined that the 
veteran has not presented a well-grounded claim in that the 
available record fails to demonstrate the existence of a 
current disorder, diagnosed or undiagnosed, to which his 
reported symptoms are attributable.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) (holding that veteran 
was not entitled to service connection where there was a 
total lack of existence of any hypertension existing since 
service); see also VAOPGCPREC 4-99.

In this regard, the Board wishes to note the distinction 
between an "undiagnosed illness", see 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317, and no current disability.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 and Rabideau, 2 Vet. 
App. at 143.  As 38 C.F.R. § 3.317 makes clear, an 
undiagnosed illness is a real illness with symptomatology 
causing disability.  In this case, the medical evidence 
indicates that there is no illness and no disability, 
diagnosed or undiagnosed, that can be attributed to any of 
the above-mentioned symptoms.  

No competent medical professional has opined that such 
symptoms are representative of any disorder, to include a 
disorder which the medical professionals are unable to 
identify and characterize via diagnosis.  

In short, the competent medical evidence of record fails to 
show evidence of a current disorder and the veteran's claim 
must be denied.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer, supra.

As noted, section 1117(a) of title 38, United States Code, 
may not be construed to authorize presumptive service 
connection for any diagnosed illness, regardless of whether 
the diagnosis may be characterized as poorly defined.  See 
VAOPGCPREC 8-98.  Accordingly the veteran has not submitted a 
well-grounded claim for undiagnosed illness manifested by 
elbow pain.  38 C.F.R. § 3.317.  VAOPGCPREC 4-99.  


Back Disability

With respect to the back, degenerative disc disease findings 
are shown.  This is evidence of a current disability.  
However this is only one prong of the aforementioned test for 
well groundedness.  Caluza supra.  For reasons explained in 
more detail as follows the claim of entitlement to service 
connection for a back disability is not well grounded.  

Regardless of the existence of a current disability, there 
needs to be appropriate evidence that the currently diagnosed 
disability is due to service or can be linked back to a 
period of active service or active duty for training.  

A chronic back disorder was not shown in records from any of 
the veteran's periods of service and there is no medical 
evidence that his current complaints are related to any of 
his periods of service.  He has consistently denied any back 
injury in service.  

The most persuasive medical evidence of record is the 
appraisal of the VA examiner who stated in January 1994 that 
the veteran's symptoms were probably consistent with a low 
back strain.  However, studying his body habitus the examiner 
concluded that this was probably just from wear and tear he 
had gone through in life in general.  

The Board is also highly persuaded by the VA examination 
results from 1999.  The examiner concluded that while 
degenerative disc disease was shown, examination results were 
normal.  Moreover, the veteran developed morning stiffness in 
the lumbar spine after return from Saudi Arabia service.  The 
examiner did not relate his symptoms or degenerative changes 
to the veteran's service.  

The veteran testified at this hearing that he was told in 
1994 that he had some degenerative arthritis in his back but 
that the examiner did not feel that the arthritis was the 
total cause.  He stated that the examiner felt his symptoms 
were age related although it was possible that exertion 
flared it up some.  No such opinion (regarding an effect of 
service on the veteran's back) was reflected in the 
examiner's report.  In addition, the veteran's own statements 
of what was told to him during an examination are inadequate 
to well ground his claim because such statements are filtered 
through a layman's sensibilities (the veteran's) and are 
therefore simply too attenuated and unreliable to constitute 
medical evidence sufficient to well ground the claim.  
Carbino v. Gober, 10 Vet. App. 507, 510 (1997).  In the 
absence of competent evidence of a nexus to service the claim 
is not well grounded.  Caluza supra.  

Arthritis is treated as presumptively service connected if 
first manifested to a compensable degree within a year after 
service.  38 C.F.R. §§ 3.307, 3.309.  X-ray evidence of 
degenerative changes of the spine were noted in January 1994, 
but this was more than one year after the veteran's active 
duty, almost three years after his active service in the Gulf 
in 1990/1991, and decades after his first period of service.  
Again, the veteran testified at his hearing that he recalled 
only learning of degenerative arthritis of the back after his 
VA examination in 1994.  A Persian Gulf examination was 
conducted in 1993, but this examination did not show any 
arthritis only arthralgias or aches and pains.  

In summary, there is no competent medical evidence that 
symptoms within the presumptive period are consistent with 
the existence of subsequently demonstrated degenerative 
changes.  

Again, the veteran raised the question of possible 
undiagnosed illness based on service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  He did 
show specified signs and symptoms - muscle and joint aches -
within the presumptive period.  However, a claim under the 
Persian Gulf War provisions is not well grounded because the 
symptoms have been attributed to the known clinical diagnosis 
of degenerative disc disease of the spine or a lumbosacral 
strain.  As previously stated Section 1117(a) of title 38, 
United States Code, may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined. VAOPGCPREC 8-98.  


Bilateral Knee Disability.

As with the back, a current diagnosis exists with respect to 
the knees.  Chondromalacia of the knees and 
osteoarthritis/degenerative joint disease have been diagnosed 
and tiny spurs have been shown on x-ray.  However this is 
only one prong of the test for well groundedness.  Caluza 
supra.  

A review of the veteran's treatment records show only one 
instance of joint pain.  This was not shown to specifically 
be knee pain although the veteran testified later that he had 
treatment one time in service.  He denied any injury to the 
knee.  

Later the veteran sought evaluation and treatment for knee 
pain.  A VA Persian Gulf examination in August 1993 noted 
that the joints were normal and the only diagnosis was 
arthralgias or aches and pains.  

The VA examination in June 1994 noted that the veteran's knee 
pain could be due to hamstring tightness.  No pathology of 
the knees was diagnosed and the x-rays were within normal 
limits.  

Subsequently records started suggesting that the veteran's 
knee pain could be musculoskeletal and was probably due to 
arthritis/degenerative joint disease.  

When the veteran was examined in 1999 the knees showed full 
extension and flexion.  The only finding was essentially 
nontender crepitation.  X-rays only showed tiny osteophytes.  
The diagnosis was chondromalacia.  The examiner stated in a 
supplemental opinion that chondromalacia developed after the 
veteran returned from Saudi Arabia.  

From the evidence of record the Board concludes that the 
veteran's claim is not well grounded because there is no 
medical opinion linking current knee symptoms and findings to 
his service.  In fact there is evidence that knee findings 
were incurred after service.  Caluza supra.  

As was above, presumptive service connection is available for 
arthritis.  However there is no diagnosis of arthritis of the 
knees within a year after the veteran's service and no 
evidence that complaints in service and thereafter are 
consistent with incurrence of arthritis in service.  Savage 
supra. 38 C.F.R. §§ 3.307, 3.309.  

With respect to the veteran's assertion that knee pain could 
be related to service during the Persian Gulf, he has known 
clinical diagnoses and therefore the Persian Gulf War 
provisions pertaining to undiagnosed illness are not 
applicable.  38 C.F.R. § 3.317; VAOPGCPREC 4-99.  

In summary, with respect to the veteran's service connection 
claims, there is no evidence that the he currently has a 
chronic acquired disorder of the elbows, low back or knees 
which developed in service or during an applicable 
presumption period.  There does not exist competent medical 
evidence of a relationship between any currently diagnosed 
disorder symptomatology reported in service.  Voerth v. West, 
13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. App. 60 
(1990); Savage supra.

In essence, the veteran's claims are based solely on his lay 
opinion.  He has not offered any evidence of medical training 
or expertise demonstrating that he has been trained in the 
medical arts thereby rendering him competent to offer an 
opinion as to diagnosis and/or etiology of a disorder.  He is 
clearly alleging a fact that is beyond his competence to do 
so.  Espiritu, King supra.  

While a lay person may report his symptomatology, he does not 
have the competency of a trained health care professional to 
express opinions as to diagnosis and/or etiology as to any 
claimed disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King supra.  As it is 
the province of trained health care professionals to enter 
conclusions that require medical opinions as to causation, 
Grivois supra, the veteran's lay opinion is an insufficient 
basis upon which to find his claim well grounded.  Espiritu 
supra.  

Accordingly, as well-grounded claims must be supported by 
evidence, not merely allegations, Tirpak supra, the 
appellant's claims of entitlement to service connection for a 
bilateral elbow disability, a low back disability and a 
bilateral knee disability must be denied as not well 
grounded.  

It does not appear that the RO has specifically found the 
veteran's claims to be not well grounded.  Therefore it must 
be noted that although the Board considered and denied the 
appellant's claims on a ground different from that of the RO, 
which denied the claims on the merits, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claims were well grounded, the RO accorded the 
appellant greater consideration than his claims in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In light of the implausibility of the appellant's claims and 
his failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
the disorders at issue.

The Board notes that the veteran's representative feels that 
there was noncompliance with the prior remand directives, and 
that he has requested another remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  However, because the veteran has not 
submitted well-grounded claims for service connection, VA is 
under no obligation to assist him in the development of facts 
pertinent to the claims.  38 U.S.C.A. § 5107(a).  

Any noncompliance is harmless and not prejudicial because the 
claim was not well grounded and the veteran was ineligible 
for VA assistance with development of his claims.  

The Board is cognizant, however, that the Court has held that 
VA may have an obligation under 38 U.S.C.A. § 5103(a)(West 
1991) to advise the claimant of evidence needed to complete a 
not well grounded claim.  Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  The Court has held that the section 5103(a) 
duty requires that, when a claimant identifies medical 
evidence that may complete an application but is not in the 
possession of VA, VA must advise the claimant to attempt to 
obtain that evidence.  Brewer v. West, 11 Vet. App. 228 
(1998).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight supra; Robinette v. Brown, 8 Vet. 
App. 69. 80 (1995).  

In this case, the RO has informed the veteran of the evidence 
necessary to support his claim, thus fulfilling its duty in 
this instance.  The veteran has not indicated the existence 
of any evidence that has not already been obtained and/or 
requested that would well ground his claims.  38 U.S.C.A. 
§ 5103(a); Epps supra.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette, McKnight, Epps supra. 

As the veteran's claims for service connection for bilateral 
elbow and knee, and back disorders due to an undiagnosed 
illness or on a basis other than an undiagnosed illness are 
not well grounded, the doctrine of reasonable doubt has no 
application to his claims.


II.  Entitlement to an increased 
(compensable) evaluation for residuals of 
a nasal fracture with status post 
rhinoplasty. 

Factual Background

The service medical records show the veteran fractured his 
nose in a fight with another service man in September 1967.  

A June 1988 VA examination report disclosed the fracture was 
in good alignment.  The veteran reported that in 1968 VA 
performed a rhinoplasty due to difficulty breathing through 
the left nostril.  He reported that the septoplasty helped 
him considerably and that he was able to breathe comfortably 
through both nasal cavities.  He denied other symptoms 
including sinusitis, nasal congestion and post nasal 
discharge.  

The examination of the nose showed that the veteran was 
capable of breathing through both nostrils easily. There was 
moderate deviation of the septum to the left, approximately 
20 degrees off midline.  The nose had normal anatomy except 
that the left ala was mildly deformed in external appearance.  
The rest of the examination was negative.  There was no 
deformity, purulence or blood in the nose, depressed 
fractures, polyps or lesions.  

X-rays from June 1988 noted that the veteran was status post 
rhinoplasty.  No fractures were identified.  The nasal septum 
was in the midline.  The sinuses were clear.  

The RO granted entitlement to service connection for 
residuals of a nasal fracture with status post rhinoplasty 
with assignment of a noncompensable evaluation when it issued 
a rating decision in September 1988.

Records from September 1989 noted that the veteran reported 
discolored sputum.  Examination of the nose and throat was 
normal.  

During the veteran's service in the Persian Gulf he 
complained of sinus pressure, congestion and stuffiness as 
well as cough with chest discomfort.  

A December 1990 report shows the nose was mildly 
erythematous.  The impression was bronchitis.  

What appears to be a January 1991 follow-up report noted a 
diagnosis of pharyngitis/rhinitis.  The septum was deviated 
to the left.  The nose was also slightly reddened and 
congested, and the throat was red.  

Records from January 1991 show the veteran was complaining of 
difficulty breathing when using a gas mask.  A phobia was 
diagnosed.  It was also determined that the mask was 
improperly fitting, and a larger mask was provided.  

A March 1991 report shows complaints of sinus problems for 
two days.  The veteran reported a history of smoke exposure 
in Kuwait.  On his redeployment examination a few days later 
he reported a history of ear, nose, throat trouble, and 
sinusitis.  Examination of the nose and sinuses was normal.  

A statement of medical examination and duty status dated in 
April 1991 shows that between December 1990 and April 1991, 
the veteran developed chronic sinus congestion.  

The veteran was treated in November 1992 for an upper 
respiratory infection.  

An August 1993 Persian Gulf War examination report shows a 
history of surgery for deviated septum.  No abnormality of 
the nose was noted.  The assessment was post operative 
rhinoplasty for deviated nasal septum, recovered.  

A VA examination was conducted in June 1994.  A history of 
septorhinopasty was noted.  The veteran stated that had had a 
history of chronic sinus drainage and was treated in Saudi 
Arabia for upper respiratory infection, ear pain and sinus 
drainage.  He denied any current complaints except for 
difficulty breathing through the nose when wearing a gas 
mask.  

The examination showed the dorsum of the nose to be straight.  
The septum deviated to the left.  There was a right-sided 
spur.  The superior turbinates were large, right greater than 
left.  The rest of the examination of the nose and sinuses 
was normal.  The diagnosis shows the veteran had some nasal 
airway obstruction and a history of recurrent sinus disease 
without current active disease.  

Another VA examination was conducted in December 1994.  The 
veteran reported recurrent mild sinus infections (frontal 
more than maxillary).  Their treatment was discussed.  He 
reported recurrent pain in the frontal and maxillary sinuses 
with nasal discharge.  The objective findings included 
congested nasal mucosa, left more than right.  There was no 
evidence of significant air flow obstruction through the 
nose.  The remainder of the examination was normal.  X-rays 
of the sinuses were normal.  The diagnosis was status 
postoperative septal rhinoplasty for correction of traumatic 
injury and history of chronic mild recurrent frontal and 
maxillary sinusitis.  

VA outpatient treatment records from February 1995 show 
complaints of a running nose/sinus infection.  Examination 
showed rhinorrhea.  The assessment was bronchitis/asthma.  
Treatment consisted of antibiotics and an inhaler. 

In August 1995 the veteran was seen for complaints of 
drainage down the back of the throat.  Another report from 
that month noted that his ongoing symptoms probably 
represented allergies.  A September 1995 report indicated 
that upper respiratory/hay fever symptoms had improved.  

The veteran testified at a hearing in January 1996, a 
transcript of which has been associated with the claims file.  
He testified that the left side of his nose was obstructed to 
the point where it bothered his breathing, and that he would 
breathe through his mouth at night.  He also reported 
infections in his throat, ears and sinuses several times a 
year, and that the obstruction would come and go in 
accordance with sinus drainage.  He admitted that there were 
times when he could breathe freely through both sides of his 
nose.  

The veteran did not feel that his surgery completely resolved 
his nasal complaints, but that it helped them.  He clarified 
during the hearing, however, he felt that sinusitis was 
separate from the nasal fracture.  

In July 1996 an assessment was made of sinusitis.  The 
veteran reported drainage at night.  Subsequent records 
showed sinusitis to be stable or a history of sinusitis.  

A VA examination was conducted in October 1999.  The veteran 
reported that since surgery, he has developed recurrent clear 
nasal drainage, obstruction and discomfort.  He stated that 
his nose would only drain at night and was clear during the 
day.  He also reported recurrent infraorbital swelling, worse 
in the mornings.  He stated that he was allergic to 
cottonwood trees but did not know of any other allergies.  

VA examination showed the veteran to not be in any distress.  
There was very mild infraorbital swelling, and some mild 
deviation of the septum to the right.  The turbinates were 
mildly hyperemic.  However, he had a relatively good airway 
bilaterally with no deformities, drainage, polyps, lesions or 
other abnormalities.  

The examiner stated that the veteran had no detectable 
residual defects from his previous nasal fractures.  He had 
no significant obstructive symptoms.  There was what appeared 
to be allergic vasomotor rhinitis, but this was not felt to 
have any relationship to the fracture.  The examiner found no 
residual fracture abnormalities.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1999).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1999).  
See also 38 C.F.R. § 4.2 (1999).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21 (1999).  

It is noted that during the pendency of the veteran's appeal, 
new regulations were issued revising the diagnostic criteria 
for rating diseases of the respiratory system including the 
nose and throat effective October 7, 1996.  61 Fed. Reg. 
46720, (Sept. 5, 1996).  Where a regulation changes after the 
claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version of the regulation more favorable to the appellant 
will apply unless Congress or the Secretary provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

When a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, it must first be determined whether the amended 
regulation is more favorable to the claimant.  It may be 
necessary to separately apply the pre-amendment and post-
amendment version of the regulation to the facts of the case 
in order to determine which provision is more favorable, 
unless it is clear from a facial comparison of both versions 
that one version is more favorable.  

If the amended regulation is more favorable to the claimant, 
then the retroactive reach of the regulation is governed by 
38 U.S.C.  5110(g), which provides that VA may, if warranted 
by the facts of the claim, award an increased rating based on 
a change in law retroactive to, but no earlier than, the 
effective date of the change. Accordingly, the amended 
regulation should generally be applied to rate the veteran's 
disability for periods from and after the effective date of 
the amendment.  The prior version of the regulation should 
generally be applied to rate the disability for any period 
preceding the effective date of the amendment.  

Pursuant to 38 U.S.C. 7104(a), the Board's decision must be 
based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post-
dates a pertinent change to VA's rating schedule.  VAOPGCPREC 
03-00.  

Prior to October 7, 1996 traumatic deflection of the nasal 
septum was evaluated as noncompensable where there were only 
slight symptoms.  A compensable evaluation of 10 percent was 
assigned when there was marked interference with breathing 
space.  38 C.F.R. § 4.97, Diagnostic Code 6502.  

Under the amended criteria a 10 percent evaluation is 
provided when there is 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
61 Fed. Reg. 46720 (Sept. 5, 1996) (codified at 38 C.F.R. 
§ 4.97), Diagnostic Code 6502 (effective October 7, 1996).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b);  38 C.F.R. §§ 3.102, 4.3.  


Analysis

Initially, the Board notes that the veteran's claim for an 
increased (compensable) evaluation for his nasal disability 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's contentions concerning the severity of his 
nasal disability (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for a compensable evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that by reason of the prior Board 
remand of this matter, all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claim; no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).  In this regard, the Board notes that the 
veteran was given the opportunity to submit additional 
evidence.  Additional evidence was obtained, and the veteran 
was afforded the benefit of a contemporaneous comprehensive 
examination.  the Board is unaware of any additional evidence 
which has not been requested and/or obtained that is 
pertinent to the veteran's claim.  The Board finds, 
accordingly, that there is no further duty to assist the 
veteran in the development of his appeal.

The veteran's complaints in essence have included recurrent 
nasal drainage, obstruction of breathing and discomfort.  
However, the Board's review of the evidence has not disclosed 
marked interference with breathing space as a result of the 
deviated nasal septum at any time.  The evidence on and after 
October 7, 1996, does not show complete obstruction of one 
nostril or 50 percent obstruction of both nostrils.  The 
preponderance of the evidence is not in equipoise.  It is 
against the claim.  

Therefore the criteria have not been met for an increased 
compensable evaluation and the claim must be denied.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.97, Diagnostic Code 6502 (in effect prior to October 7, 
1996); 61 Fed. Reg. 46720 (Sept. 5, 1996)(codified at 
38 C.F.R. § 4.97, Diagnostic Code 6502)(effective October 7, 
1996).  

As further explanation, when the veteran was examined in June 
1988, examination of the nose showed that he was capable of 
breathing through both nostrils easily.  

There was moderate deviation of the septum to the left 
approximately 20 degrees off midline.  X-rays showed the 
septum to be midline.  Subsequent reports mostly noted some 
deviation of the septum to the left.  However no significant 
obstruction was noted in any of the reports.  

The June 1994 examination noted some obstruction and a right 
sided spur, but the December 1994 examination clarified that 
no significant obstruction existed.  

The VA examination in 1999 showed mild deviation of the 
septum.  The turbinates were mildly hyperemic, but the 
veteran had relatively good airways bilaterally.  There were 
no significant obstructive symptoms.  

Again symptoms overall have been shown to be no more than 
mild.  There was very mild infraorbital swelling, mild 
deviation of the septum, and mild hyperemia of the 
turbinates.  There were no other abnormalities on the 1999 
examination.  Prior reports as well have not shown more than 
mild impairment.  The VA examiner who conducted the 1999 
examination stated that there were no detectable residual 
defects.  

The Board notes that most of the veteran's treatment in 
recent years has been for complaints of sinusitis and sinus 
drainage.  Service connection has been denied for this 
disability, and the veteran did not appeal the denial.  He 
even stated at his hearing that he was not contending a 
relationship between sinusitis and the nasal fracture and 
felt that they were separate.  

As for the other symptoms experienced by the veteran, service 
connection has also been denied for upper respiratory 
infections.  Also, the VA examiner who conducted the 1999 
examination noted that there appeared to be allergic 
vasomotor rhinitis, but this was not felt to have any 
relationship to the service-connected fracture.  The 
veteran's complaint of difficulty breathing when wearing gas 
masks has been attributed to a phobia related to the gas 
mask, rather than to obstructive symptoms from deviation of 
the nasal septum.  




The Board has considered the other diagnostic criteria 
pertaining to the nose and finds none of them applicable.  
Again sinusitis, rhinitis, and upper respiratory infections 
have all been disassociated from the service connected 
disability.  

Upon consideration of the prior and current rating criteria 
as provided by law, the Board concludes that an increased 
evaluation is not supported under either version of the 
regulations and therefore neither version is deemed more 
favorable to the veteran from an outcome approach.  That is 
to say that both versions have been applied with 
consideration of all of the facts of record as permitted by 
law.  Neither results in an award of an increase.  Therefore 
neither is more favorable to him.  


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record, and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the veteran with the criteria referable to 
assignment of extraschedular evaluations and as recently as 
December 1999 determined that extraschedular consideration 
was not warranted as there were no exceptional or unusual 
disability factors, marked interference with employment or 
frequent medical care due to the service connected 
disability.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the current demonstrated nature and extent of 
severity of his nasal fracture residuals.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this question.  


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for bilateral elbow and 
knee, and a low back disorders due to an undiagnosed illness, 
or on a basis other than an undiagnosed illness, the appeal 
is denied.  

Entitlement to an increased (compensable) evaluation for 
residuals of a nasal fracture with status post rhinoplasty is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



